PER CURIAM.
We treat the State’s interlocutory appeal, pursuant to section 924.07(l)(h), Florida Statutes (1991), as a petition for writ of certiorari and deny relief because the State failed to show that the trial court departed from the essential requirements of law. See State v. Fazekas, 575 So.2d 327 (Fla. 4th DCA 1991). See also State v. Smith, 260 So.2d 489 (Fla.1972). Thomas filed a cross-appeal challenging the trial court’s denial of his motions to dismiss Counts I and IV and Counts V and VI of the information. We likewise treat the cross-appeal as a petition for writ of certiorari and deny the petition. See Fieselman v. State, 566 So.2d 768 (Fla.1990).
WRITS DENIED.
GOSHORN, C.J., and DAUKSCH and COWART, JJ., concur.